DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the preamble of the claim(s) recites “The aircraft monument”, but the body of the claim(s) recites “the cabin space” and “one aisle of the cabin”.  Hence, it is unclear whether the applicant is claiming an aircraft monument alone, or a combination comprising an aircraft monument, a cabinet space, an aisle, & a cabin.  For the purposes of examination, the examiner is considering the aircraft monument as the claimed invention, with the recitations of a cabinet space, an aisle, & a cabin denoting intended use.  
Regarding claim 4, the preamble of the claim(s) recites “The aircraft monument”, but the body of the claim(s) recites “the cabin space” and “an exit door”.  Hence, it is unclear whether the applicant is claiming an aircraft monument alone, or a combination comprising an aircraft monument, a cabinet space, & an exit door.  For the purposes of examination, the examiner is considering the aircraft monument as the claimed invention, with the recitations of a cabinet space & an exit door denoting intended use.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKee (20190308728).  
Regarding claim 1, McKee teaches a monument (100) installable in a cabin of an aircraft and proximate to a cabin space, the monument having an upper portion (112), a lower portion (116), and a middle portion (114) between the upper and lower portions, the monument comprising at least one storage compartment (128 or 194) accessible from a first side; at least one door (130 or 196) disposed on a second side of the monument, the door configured to deploy into the cabin space from a closed position (Fig. 11) to an open position (Fig. 12); and a plurality of interconnected panels (124, 126) deployable between a folded position substantially parallel to the door (implied by Fig. 5a) and an unfolded position within the cabin space and adjacent to the door (Fig. 3), the plurality of interconnected panels in the unfolded position comprising a substantially horizontal worksurface (124); one or more bays (i.e., space between 124 & 126) vertically stacked below the worksurface (Fig. 3), each bay configured to accept a storage drawer; and a cart space (i.e., space between 126 & floor) below the worksurface and adjacent to the one or more bays, the cart space configured for partially enclosing a galley cart (Fig. 3).  
Regarding claim 3, McKee teaches a cabin space (i.e., portion of the cabin surrounding 100) that is adjacent to at least one aisle (106) of the cabin.
Regarding claim 4, McKee teaches a cabin space (i.e., portion of the cabin surrounding 100) adjacent to an exit door (102) of the aircraft; and the door (130) is configured to at least partially obstruct the exit door when in the open position (Fig. 3).
Regarding claim 5, McKee teaches at least one lighting band (180) disposed on an exterior surface of the monument, the lighting band comprising one or more lighting elements configured to illuminate the cabin space (par. 57).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over McKee (20190308728) in view of Castanos (20170106983).  McKee teach(es) the structure substantially as claimed, including a door (196); but fail(s) to teach a cabin attendant seat.  However, Castenos teaches at least one cabin attendant seat (236) mounted to a door (202) and deployable for occupancy by a crewmember when the door is in the closed position (Figs. 5-6).  It would have been obvious to one of ordinary skill in the art to add a cabin attendant seat, as taught by Castenos, to the door of McKee, in order to provide additional seating space.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McKee (20190308728) in view of Godecker (20150115783).  
Regarding claim 6, McKee teach(es) the structure substantially as claimed, including a door (196) that is a first door, and wherein: the at least one storage compartment (128) includes at least one self-service compartment (128) comprising: a second door (130) accessible from the first side; at least one shelf (190) disposed within the self-service compartment and configured to support one or more contents of the self-service compartment (Fig. 10); and at least one interior light (182) configured to illuminate the one or more contents.  McKee fail(s) to teach a partially transparent surface.  However, Godecker teaches the inclusion, on a door (24, 26), of an at least partially transparent surface (Fig. 3 & cl. 3).  It would have been obvious to one of ordinary skill in the art to add a transparent surface, as taught by Godecker, to the second door of McKee in order to allow visual inspection of the contents of the self-service compartment (as suggested by cl. 2-3 of Godecker).  
Regarding claim 7, McKee teaches a one self-service compartment (128) accessible from a first side via a second door (130).  Godecker additionally teaches at least one portal (30) providing access to a self-service compartment (10) from a second side (i.e., at rear wall 32) opposite a door (24, 26).  It would have been obvious to one of ordinary skill in the art to add a portal, as taught by Godecker, to the monument of McKee, in order to provide increased access to the contents of the self-service compartment (as suggested by par. 11 of Godecker).  Hence, McKee as modified would teach at least one portal (30 of Godecker) providing access to the self-service compartment (128 of McKee) from the second side when the plurality of interconnected panels (124, 126 of McKee) is in the unfolded position.  
Regarding claim 8, McKee teaches at least one chiller device (par. 57) disposed within the self-service compartment (128), the chiller device configured to chill the one or more contents (par. 57).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKee (20190308728) in view of Welte (20080278335).  McKee teach(es) the structure substantially as claimed, including a door (196); but fail(s) to teach an RFID reader & release system.  However, Welte teaches an actuator (42-45) comprising a radio frequency identification (RFID) reading device (45) disposed proximate to a door (36) and configured to detect an RFID tag (par. 33); and a release system (42, 44) communicatively coupled to the RFID reader and operatively coupled to the door (par. 33), the release system configured to at least partially deploy the door from the closed position based on the detection of the RFID tag (par. 33-34).  It would have been obvious to one of ordinary skill in the art to add an actuator, as taught by Welte, to the door of McKee, in order to increase user convenience by allowing cabin attendants to open the door while even when their hands are full.  
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637